       Case 3:20-cv-00460-CWR-LRA Document 7 Filed 08/03/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ELIZABETH MARTIN                                                               PLAINTIFF

v.                                                    CAUSE NO. 3:20-cv-460-CWR-LRA

PATRICIA MARSHALL                                                             DEFENDANT


                          NOTICE OF INTENT NOT TO RESPOND

       COMES NOW, Defendant, Patricia Marshall, and gives notice that she does not contest

Plaintiff’s Motion for Leave of Court to File an Amended Complaint (DKT #5), and hereby gives

notice that she does not intend to respond.

       This the 3rd day of August, 2020.


                                                  Patricia Marshall


                                              BY: /s/Christian Medina
                                                 Christian Medina (MSB#105708)


OF COUNSEL:
Christian Medina (MSB#105708)
Danks, Miller & Cory
213 S. Lamar Street (39201)
Post Office Box 1759
Jackson, Mississippi 39215-1759
Telephone: 601/957-3101
Facsimile: 601/957-3160




                                              1
      Case 3:20-cv-00460-CWR-LRA Document 7 Filed 08/03/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify the foregoing pleading was filed electronically with the Clerk of Court

and served on the following persons using the CM/ECF:

       Wayne E. Ferrell, Jr.
       Law Offices of Wayne E. Ferrell, Jr.
       P.O. Box 24448
       Jackson, MS 39225


                                                    /s/Christian Medina
                                                    Christian Medina




                                                2
